DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of March 21, 2022.  The rejections are stated below.  Claims 1, 4, 8, 15, and 22-37 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.


Response to Amendment/Arguments
3.	Applicant’s arguments concerning 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.  Applicant's arguments filed 8/19/2021 concerning 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant argues “The Examiner’s analysis fails to address the nature of the claimed invention as a technological solution that provides a way of allocating funds from lenders to borrowers in full or partially in a dynamic manner based on lender’s risk/return parameters and borrower’s characteristics.  The Applicant respectfully submits that the Examiner degrades the invention which, as set forth in the claims, specifies a series of actions to dynamically allocate funds or portion of funds to borrowers based on the risk taking capacity of the lenders which benefit both the lenders and borrowers”. 
Monitoring and dynamically increasing or decreasing the risk value associated with the loans based on the performance information, dynamically adjusting the risk/return value based on the determined performance information and reallocating one or more portions of loans to one or more other debt portfolios based on the adjusted risk/return value in order to maintain the risk/return levels of each of the one or more debt portfolios within a pre-defined portfolio risk/return range associated to each of the debt portfolios does not improve the technology but improves business which by definition renders the claim non-statutory.  Risk management is not limited to technology and does not solve a technical problem similar to other decisions finding eligibility under the equivalent of Step 2A of the analysis, but, in contrast, merely describe a method of organizing human activity in which computers are used as a conduit. The current claims do not offer a similar improvement.   Examiner notes that the improvements discussed here are simply to risk management and do not result in any computer functionality or technical/technology.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	 Claims 1, 4, 15, and 22-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of risk management
5.	Claim 1 is directed to the abstract idea of risk management without significantly more” which is grouped under “organizing human activity… fundamental economic practice” [mitigating risk).] in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites a ….. communicably connected to a ….. and a ….. ….. ….. ….. storing ….. to configure the dynamic lending ….. to:  
 	receive one or more loan requests from a plurality of borrowers;
enable each of the plurality of borrowers to create a borrower profile and input borrower characteristics comprising credit information and loan information associated with each of the borrowers;
enable each of the plurality of borrowers to create a borrower profile and receive input lender information comprising risk/return parameters corresponding to a debt portfolio, wherein a risk/return level is assigned to each debt portfolios associated with for a the plurality of lenders based on the risk/return parameters,
assign a risk value to each loan included in the loan information and one or more loan requests based upon the credit information and the loan information associated with each of the corresponding borrowers;
dynamically allocate funds to one or more portions of a loan request from the plurality of loan requests based on the assigned risk value and risk/return levels of the debt portfolios;
determine performance information of each of the borrowers and dynamically increase or decrease the risk value associated with at least one of the loans based on the performance information;
dynamically adjust the risk/return value based on the determined performance information and reallocate one or more portions of loans to one or more other debt portfolios based on the adjusted risk/return value in order to main the risk/return levels of each of the one or more debt portfolios within a pre-defined portfolio risk/return range associated to each of the debt. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
6.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a computer readable data storage device, server, backend system, processor, power source, borrower module, lender module, risk assessment module, loan module, performance module merely uses a computer as a tool to perform an abstract idea. The use of “receiving, enabling, assigning, and determining” by the computer does no more than generally link the abstract idea to a particular field of use and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
7.	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of a computer readable data storage device, server, backend system, processor, power source do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “of “receiving, assign, and allocating” by the computer” does no more than generally link the abstract idea to a particular field of use and the use of a computer readable data storage device, server, backend system, processor, power source does no more than use the processors/computer as a tool to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of risk management using a computer system. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.  Similar arguments can be extended to other independent claim 15 and hence the claim 15 are rejected on similar grounds as claim 1.
The limitations of claims 4 and 22-37 further define the abstract idea. 


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 1, 4, 15, and 22-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shavit et al. [US Pub No. 20070061248 A1] in view  Imrey et al. [US Pub No. 2007/0156576 A1] and further in view of Rosen et al. [US Pub No. 2008/0249809 A1]

10.	Regarding claims 1 and 15, Shavit disclose a dynamic lending system, comprising:
a server communicably connected to a network and a computer readable storage device storing instructions to configure the dynamic lending system to:  (0044, 0152), 
 	receive one or more loan requests from a plurality of borrowers (0082, 0097);
enable each of the plurality of borrowers to create a borrower profile and input borrower characteristics comprising credit information and loan information associated with each of the borrowers (0072, 0080, 0081, 0294-0295).
Shavit does not disclose however Imrey teaches enable each of the plurality of borrowers to create a borrower profile and receive input lender information comprising risk/return parameters corresponding to a debt portfolio, wherein a risk/return level is assigned to each debt portfolios associated with for a the plurality of lenders based on the risk/return parameters (Imrey 0105).
Shavit does not disclose however Imrey teaches assign a risk value to each loan included in the loan information and one or more loan requests based upon the credit information and the loan information associated with each of the corresponding borrowers (Imrey 0105).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teachings of Imrey.  The rationale to combine the teachings would be to managing information relating to debt using a computer network. 

Shavit does not disclose however Rosen teaches dynamically allocate funds to one or more portions of a loan request from the plurality of loan requests based on the assigned risk value and risk/return levels of the debt portfolios (Rosen 0145).
Shavit does not disclose however Rosen teaches determine performance information of each of the borrowers and dynamically increase or decrease the risk value associated with at least one of the loans based on the performance information (Rosen 0145).
Shavit does not disclose however Rosen teaches dynamically adjust the risk/return value based on the determined performance information and reallocate one or more portions of loans to one or more other debt portfolios based on the adjusted risk/return value in order to main the risk/return levels of each of the one or more debt portfolios within a pre-defined portfolio risk/return range associated to each of the debt (Rosen 0145).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teachings of Rosen.  The rationale to combine the teachings would be to active monitor and manage a portfolio of loan obligations, and, more particularly, to a computer system and related methods for evaluating, selecting, and executing one or more financial instruments to enhance the collateral security for a portfolio of loans in order to obtain financing and facilitate securitization.

11.	Regarding claim 4, Shavit in view of Imrey and Rosen disclose the dynamic lending system of claim 3, wherein the performance information and loan details for the borrower includes a payment history of the borrower (Shavit 0076).

12.	Regarding claim 22, Shavit in view of Imrey and Rosen disclose wherein the risk value of each of the loan is determined based on a total amount of the loan and credit or payment history of the borrower (Imrey 0105).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Imrey.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

13.	Regarding claim 23, Shavit in view of Imrey and Rosen disclose wherein the risk value associated with the loan is a numerical value between 1 and 10 (Imrey 0105).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Imrey.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed 
Resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

14.	Regarding claim 24, Shavit in view of Imrey and Rosen disclose herein the portfolio risk/return range includes a low, a medium and a high portfolio risk/return range (Imrey 0105).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Imrey.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed 
Resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

15.	Regarding claim 25, Shavit in view of Imrey and Rosen disclose wherein the low portfolio risk/return range is less than 4 (Imrey 0045.  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Imrey.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed 
Resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

16.	Regarding claim 26, Shavit in view of Imrey and Rosen disclose wherein the medium portfolio risk/return range is between 4 and 6 (Imrey 0045).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Imrey.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed 
resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

17.	Regarding claim 27, Shavit in view of Imrey and Rosen disclose wherein the high portfolio risk/return range is greater than 6 (Imrey 0068).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Imrey.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

18.	Regarding claim 28, Shavit in view of Imrey and Rosen disclose wherein the portfolio risk/return level for each of the debt portfolio is calculated using a portfolio loan amount and the associated risk levels (Imrey 0068).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Imrey.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

19.	Regarding claim 29, Shavit in view of Imrey and Rosen disclose wherein the portfolio risk/return level is calculated based upon a sum of a weighted risk value of each of the loans in the portfolio (Imrey 0105).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Imrey.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

20.	Regarding claim 30, Shavit in view of Imrey and Rosen disclose wherein the loan is reallocated to the other portfolio based on the other portfolio risk/return range and risk/return levels (Imrey 0096).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Imrey.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

21.	Regarding claim 31, Shavit in view of Imrey and Rosen disclose wherein the risk value associated with the loan is a numerical value between 1 and 10 (Imrey 0096).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Imrey.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

22.	Regarding claim 32, Shavit in view of Imrey and Rosen disclose wherein the portfolio risk/return range includes a low, a medium and a high portfolio risk/return range (Imrey 0105).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Imrey.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

23.	Regarding claim 33, Shavit in view of Imrey and Rosen disclose wherein the low portfolio risk/return range is less than 4 (Imrey 0105).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Imrey.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

24.	Regarding claim 34, Shavit in view of Imrey and Rosen disclose wherein the medium portfolio risk/return range is between 4 and 6 (Imrey 0105).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Imrey.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

25.	Regarding claim 35, Shavit in view of Imrey and Rosen disclose wherein the high portfolio risk/return range is greater than 6 (Imrey 0105).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Imrey.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

26.	Regarding claim 36, Shavit in view of Imrey and Rosen disclose wherein the portfolio risk/return level is increased or decreased based upon a sum of a weighted risk value of each of the loans in the portfolio (Imrey 0105).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Imrey.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

27.	Regarding claim 37, Shavit in view of Imrey and Rosen disclose wherein the portfolio risk/return level is increased or decreased based on loan amounts and the risk values for the loans in the portfolio (Imrey 0105).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Shavit to include the teaching of Imrey.  The rationale to combine the teachings would be to forecast and prioritize loans that are at risk of default and/or foreclosure, develop and execute loss mitigation campaigns using distributed resources, and provide recommendations to borrowers to transform at risk loans into performing loans.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:00am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/ERIC T WONG/Primary Examiner, Art Unit 3692